UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:18-cr-64-T-17TGW
JOSHUA WILLIAMS
PRELIMINARY ORDER OF FORFEITURE

The defendant pleaded guilty to being a felon in possession of a firearm
and ammunition, in violation of 18 U.S.C. § 922(g)(1), and the Court
adjudged him guilty of this offense.

The United States moves, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C.
§ 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, for
a Preliminary Order of Forfeiture for a Taurus PT24/7 Pro CDS 9mm pistol,
serial number TCW20631, and approximately 15 rounds of CCI 9mm
ammunition.

The United States has established the required connection between the
crime of conviction and the assets. Because the United States is entitled to
forfeit the property, the motion is GRANTED. Pursuant to 18 U.S.C. §
924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure, the assets described above are FORFEITED to the
CASE No. 9:/%- OR -64¥—-T—/TTG I

United States of America for disposition according to law, subject to the
provisions of 21 U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c).
The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the government.

DONE and ORDERED in Tampa, Florida, this—Aoyy of
rece
AUEVS! 2019.

 

 

 

 

_ or BET
SS = AL
So RL

— ELIZABETH &. KOVAGHEVICE
re,

 
   
 

UNITED STATES DISTRI
Copies to:

All Parties/Counsel of Record
